COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-10-013-CV
 
IN
RE UNIVERSAL UNDERWRITERS                                            RELATOR
OF TEXAS INSURANCE
COMPANY
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relator=s
petition for writ of mandamus and is of the opinion that all relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied and the stay of the trial court
proceedings in cause number 141‑237069‑09
in the 141st District Court of Tarrant County is hereby lifted.
Relator shall
pay all costs of this original proceeding, for which let execution issue.
PER
CURIAM
 
 
PANEL:  MEIER and DAUPHINOT, JJ.
 
DELIVERED:  March 23, 2010




     [1]See
Tex. R. App. P. 47.4.